DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent Publication No.2017/0126574 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Goel discloses a  computer-implemented method for transmission of data packets, the method comprising: establishing a communication link between a first device and a second device in accordance with a transmission control protocol for transmission of a data packet between the first device and the second device; monitoring sampling the communication link during transmission of the data packet from the second device to the first device at a predetermined time, and determining, based on the sampling, an availability of bandwidth for transmission of an acknowledgement from the second device to the first device, the acknowledgement indicating receipt of the data packet by the second device; and adjusting, based on the monitoring, at least a portion of a bandwidth available for transmission of the acknowledgement based on the determined availability of bandwidth from the second device to the first device, the acknowledgement indicating receipt of the data packet performing by the second device; wherein at least one of the establishing, the monitoring, and the adjusting is performed using at least one processor of at least one computing system.


Claim 34 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent Publication No.2017/0126574 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Goel discloses wherein an evolved node (eNodeB) base station performs at least one of the establishing, the sampling and the adjusting, the eNodeB base station comprising the at least one processor and the at least one memory.
Claim 35 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent Publication No.2017/0126574 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Goel discloses wherein the adjusting includes maintaining a predetermined amount of bandwidth for transmission of data packets from the first device to the second device.

Claim 36 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent Publication No.2017/0126574 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Goel discloses wherein a bandwidth for transmission of data from the second device to the first device includes the at least the portion and at least another portion, wherein the at least another portion of the bandwidth is available for transmission of data other than the acknowledgement from the second device to the first device.

Claim 37 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent Publication No.2017/0126574 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Goel discloses further comprising determining at least one condition associated with the communication link communicatively coupling the first device and the second device;

wherein the at least one condition includes a round trip time information for the data packet, the round trip time information includes time taken by a transmission of the data packet to the first device and a transmission of an acknowledgement by the first device indicative of the receipt of the data packet at the TCP layer.
Claim 38 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent Publication No.2017/0126574 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Goel discloses wherein the acknowledgement from the second device to the first device indicates that the packet was received by the second device is generated based on a layer 2 acknowledgement received from the second device by the at least one processor.

Claim 39 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent Publication No.2017/0126574 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Goel discloses wherein the second device transmits to the first device an acknowledgement indicating a receipt of the data packet by the second device upon receiving a confirmation that the data packet was received by the second device, the confirmation being generated by at least one of the following: a media access control (MAC) layer of the eNodeB, a packet data convergence protocol (PDCP) layer of the eNodeB, and a radio link control (RLC) layer.

Claim 40 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent Publication No.2017/0126574 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Goel discloses an  apparatus comprising:

at least one programmable processor; and

a machine-readable medium storing instructions that, when executed by the at least one programmable processor, cause the at least one programmable processor to perform operations comprising:

establishing a communication link between a first device and a second device in accordance with a transmission control protocol for transmission of a data packet between the first device and the second device;

sampling the communication link during transmission of the data packet from the second device to the first device at a predetermined time, and determining, based on the sampling, an availability of bandwidth for transmission of an acknowledgement from the second device to the first device, the acknowledgement indicating receipt of the data packet by the second device; and

adjusting at least a portion of a bandwidth available for transmission of the acknowledgement based on the determined availability of bandwidth.
Claim 41 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent Publication No.2017/0126574 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Goel discloses wherein an evolved node (eNodeB) base station performs at least one of the establishing, the sampling and the adjusting, the eNodeB base station comprising the at least one processor and the at least one memory.

Claim 42 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent Publication No.2017/0126574 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Goel discloses, wherein the adjusting includes maintaining a predetermined amount of bandwidth for transmission of data packets from the first device to the second device.
Claim 43 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent Publication No.2017/0126574 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Goel discloses wherein a bandwidth for transmission of data from the second device to the first device includes the at least the portion and at least another portion, wherein the at least another portion of the bandwidth is available for transmission of data other than the acknowledgement from the second device to the first device.
Claim 44 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent Publication No.2017/0126574 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Goel discloses wherein the operations further comprise determining at least one condition associated with the communication link communicatively coupling the first device and the second device;wherein the at least one condition includes a round trip time information for the data packet, the round trip time information includes time taken by a transmission of the data packet to the first device and a transmission of an acknowledgement by the first device indicative of the receipt of the data packet at the TCP layer.
Claim 45 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent Publication No.2017/0126574 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Goel discloses wherein the acknowledgement from the second device to the first device indicates that the packet was received by the second device is generated based on a layer 2 acknowledgement received from the second device by the at least one processor.

Claim 46 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of U.S. Patent Publication No.2017/0126574 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Goel discloses wherein the second device transmits to the first device an acknowledgement indicating a receipt of the data packet by the second device upon receiving a confirmation that the data packet was received by the second device, the confirmation being generated by at least one of the following: a media access control (MAC) layer of the eNodeB, a packet data convergence protocol (PDCP) layer of the eNodeB, and a radio link control (RLC) layer.

Claim 47 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of U.S. Patent Publication No.2017/0126574 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Goel discloses A computer program product comprising a non-transitory machine-readable medium storing instructions that, when executed by at least one programmable processor, cause the at least one programmable processor to perform operations comprising:

establishing a communication link between a first device and a second device in accordance with a transmission control protocol for transmission of a data packet between the first device and the second device;

sampling the communication link during transmission of the data packet from the second device to the first device at a predetermined time, and determining, based on the sampling, an
availability of bandwidth for transmission of an acknowledgement from the second device to the
first device, the acknowledgement indicating receipt of the data packet by the second device; and adjusting at least a portion of a bandwidth available for transmission of the
acknowledgement based on the determined availability of bandwidth.

Claim 48 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 26 of U.S. Patent Publication No.2017/0126574 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Goel discloses computer program product according to claim 47, wherein an evolved node (eNodeB) base station performs at least one of the establishing, the sampling and the adjusting, the eNodeB base station comprising the at least one processor and the at least one memory; wherein the adjusting includes maintaining a predetermined amount of bandwidth for transmission of data packets from the first device to the second device.

Claim 49 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 27 of U.S. Patent Publication No.2017/0126574 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Goel discloses the computer program product according to claim 47, wherein a bandwidth for transmission of data from the second device to the first device includes the at least the portion and at least another portion, wherein the at least another portion of the bandwidth 1s available for transmission of data other than the acknowledgement from the second device to the first device.

Claim 50 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 30 of U.S. Patent Publication No.2017/0126574 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Goel discloses the computer program product according to claim 47, wherein the operations further comprise determining at least one condition associated with the communication link communicatively coupling the first device and the second device;
wherein the at least one condition includes a round trip time information for the data packet, the round trip time information includes time taken by a transmission of the data packet to the first device and a transmission of an acknowledgement by the first device indicative of the receipt of the data packet at the TCP layer.
Claim 51 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 31 of U.S. Patent Publication No.2017/0126574 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Goel discloses wherein the acknowledgement from the second device to the first device indicates that the packet was
received by the second device is generated based on a layer 2 acknowledgement received from the second device by the at least one processor.
Claim 52 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 32 of U.S. Patent Publication No.2017/0126574 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Goel discloses wherein the second device transmits to the first device an acknowledgement indicating a receipt of the data packet by the second device upon receiving a confirmation that the data packet was received by the second device, the confirmation being generated by at least one of the following: a media access control (MAC) layer of the eNodeB, a packet data convergence protocol (PDCP) layer of the eNodeB, and a radio link control (RLC) layer.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1. Claim(s) 1,40, and 47 are rejected under 35 U.S.C. 103(a) as being unpatentable- over Tang (US 2007/0008884 AL, hereinafter Tang) in view of Ha et al. (US 7,099,273 B2, hereinafter Ha) a

Regarding claim 1, Tang discloses a computer-implemented method for transmission of data packets, the method comprising: establishing a communication link between a first device and a second device in accordance with a transmission control protocol for transmission of a data packet between the first device and the second device (figure 7 wherein node 1 and node 2 include the first and second device, ¶[0137], wherein the TCP flows are included);sampling the communication link during transmission of the data packet from the first device and the second device at a predetermined time(¶[0037], ¶[0126],¶[0128]). Tang does not disclose at a predetermined time determining based on the sampling , an availability of bandwidth for transmission of an acknowledgement from the second device to the firs device, the acknowledgement indicating receipt of the data packet by the second device  data packets from the first device to the second device; adjusting at least a portion of a bandwidth available for the transmission of the acknowledgement based on the determined availability of bandwidth . Ha discloses predetermined time device (column 3, lines 37-40, wherein the transmit time includes the first receive window for transmission of data packets to the second devices , round trip time may also included) determining based on the sampling , an availability of bandwidth for transmission of an acknowledgement from the second device to the firs device, the acknowledgement indicating receipt of the data packet by the second device  data packets from the first device to the second; (column 3, lines 40-45, wherein the round trip time and congestion window measurements include estimate for available bandwidth) , adjusting at least a portion of a bandwidth available for the transmission of the acknowledgement based on the determined availability of bandwidth ( column 3, figure 4). Thus, it would have been obvious to one of ordinary skill in the art to make the proposed modification of the adjustment as disclosed by Ha along with the system of Tang. The adjustment may be implemented through software to provide the system with congestion avoidance and enhanced TCP (column 7, lines 30-40, Ha).

Regarding claim 40, Tang discloses an apparatus comprising: at least one programmable processor; and a machine-readable medium storing instructions that, when executed by the at feast one programmable processor, cause the at least one programmable processor to perform operations comprising(¶[0131], wherein the monitor software includes the processor of a computing system): establishing a communication link between a first device and a second device in accordance with a transmission control protocol for transmission of a data packet between the first device and the second device (figure 7 wherein node 1 and node 2 include the first and second device, ¶[0137], wherein the TCP flows are included);sampling the communication link during transmission of the data packet from the first device and the second device at a predetermined time(¶[0037], ¶[0126],¶[0128]). Tang does not disclose at a predetermined time determining based on the sampling , an availability of bandwidth for transmission of an acknowledgement from the second device to the firs device, the acknowledgement indicating receipt of the data packet by the second device  data packets from the first device to the second device; adjusting at least a portion of a bandwidth available for the transmission of the acknowledgement based on the determined availability of bandwidth . Ha discloses predetermined time device (column 3, lines 37-40, wherein the transmit time includes the first receive window for transmission of data packets to the second devices , round trip time may also included) determining based on the sampling , an availability of bandwidth for transmission of an acknowledgement from the second device to the firs device, the acknowledgement indicating receipt of the data packet by the second device  data packets from the first device to the second; (column 3, lines 40-45, wherein the round trip time and congestion window measurements include estimate for available bandwidth) , adjusting at least a portion of a bandwidth available for the transmission of the acknowledgement based on the determined availability of bandwidth ( column 3, figure 4). Thus, it would have been obvious to one of ordinary skill in the art to make the proposed modification of the adjustment as disclosed by Ha along with the system of Tang. The adjustment may be implemented through software to provide the system with congestion avoidance and enhanced TCP (column 7, lines 30-40, Ha).


Regarding claim 47,Tang discloses a non-transitory computer program product comprising a machine- readable medium storing instructions that, when executed by at least one programmable processor, cause the at least one programmable processor to perform operations comprising ¶[0131], wherein the monitor software includes the processor of a computing system establishing a communication link between a first device and a second device in accordance with a transmission control protocol for transmission of a data packet between the first device and the second device (figure 7 wherein node 1 and node 2 include the first and second device, ¶[0137], wherein the TCP flows are included);sampling the communication link during transmission of the data packet from the first device and the second device at a predetermined time(¶[0037], ¶[0126],¶[0128]). Tang does not disclose at a predetermined time determining based on the sampling , an availability of bandwidth for transmission of an acknowledgement from the second device to the firs device, the acknowledgement indicating receipt of the data packet by the second device  data packets from the first device to the second device; adjusting at least a portion of a bandwidth available for the transmission of the acknowledgement based on the determined availability of bandwidth . Ha discloses predetermined time device (column 3, lines 37-40, wherein the transmit time includes the first receive window for transmission of data packets to the second devices , round trip time may also included) determining based on the sampling , an availability of bandwidth for transmission of an acknowledgement from the second device to the firs device, the acknowledgement indicating receipt of the data packet by the second device  data packets from the first device to the second; (column 3, lines 40-45, wherein the round trip time and congestion window measurements include estimate for available bandwidth) , adjusting at least a portion of a bandwidth available for the transmission of the acknowledgement based on the determined availability of bandwidth ( column 3, figure 4). Thus, it would have been obvious to one of ordinary skill in the art to make the proposed modification of the adjustment as disclosed by Ha along with the system of Tang. The adjustment may be implemented through software to provide the system with congestion avoidance and enhanced TCP (column 7, lines 30-40, Ha).


2. Claims 34-39,41-46,and 48-52 are rejected under 35 U.S.C. 103 as being unpatentable over Tang and Ha in view of Kang et al. (US 2013/0201832 Al, hereinafter Kang).


Regarding claims 34 and 41, Tang and Ha disclose ail subject matter of the claimed invention with the exception of wherein an evolved node (eNodeB) base station performs at least one of the establishing, the sampling and the adjusting, the eNodeB base station comprising the at least one processor and the at least one memory. Kang discloses wherein an evolved node (eNodeB) base station performs at least one of the establishing, the monitoring and the adjusting (¶[0046]-¶[0049]), the eNodeB base station comprising the at least one processor and the at least one memory (¶[0090]-¶[0091]). Thus, it would have been obvious to one of ordinary skill in the art to make the proposed modification of the eNB as disclosed by Kang along with the system of Tang and Ha. The eNB may be implemented through software and hardware implementation to control the bandwidth of many cell links (¶[0091]-¶[0092], Kang). 

Regarding claim 35 and 42, Tang discloses wherein the adjusting further comprises maintaining a predetermined amount of bandwidth for transmission of data packets from the first device to the second device (¶[0137]).

Regarding claim 48, Tang discloses wherein an evolved node (eNodeB) base station performs at least one of the establishing, the sampling, and the adjusting, the eNodeB base station comprising the at least one processor and the at least one memory , wherein the adjusting includes  maintaining a predetermined  amount of bandwidth for transmission of data packets from the first device to the second device (¶[0043], ¶[0129]).

Regarding claim 36,43, and 49, Tang discloses wherein a bandwidth for transmission of data from the second device to the first device includes the at least portion and at least another portion, wherein the at least another portion of the bandwidth is available for transmission of data other than the acknowledgement from the second device to the first device (¶[0043], ([0137], ([0146]).

Regarding claims 37,44, and 50, Tang discloses wherein  the operations further comprise determining at least one condition associated with the communication link communicatively coupling the first device and the second device wherein the at least one condition includes around trip time information for the data packet, the round trip time information includes time taken by a transmission of the data packet to the first device and a transmission of an acknowledgement by the first de vice indicative of the receipt of the data packet at the TCP layer (¶[0246];¶[0248]) .

Regarding claims 38,45, and 51, Tang discloses ’ wherein the acknowledgement from the second device to the first device indicating that the packet was received by the second device is generated based on a layer 2 acknowledgement received from the second device by the at least one processor ({[0129],4[[0131)).
 Regarding claims 39,46, and 52,Tang discloses wherein the second device transmits to the first device an acknowledgement indicating a receipt of the data packet by the second device upon receiving a confirmation that the data packet was received by the second device, the confirmation being generated by at least one of the following: a media access control (MAC) layer of the eNodeB, a packet data convergence protocol (PDCP) layer of the eNodeB, and a radio link control (RLC) layer ({[0059]) at least one processor being first device to the second ({[0131], wherein the monitor software includes the processor of a computing system). 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hutchison et al. (US 2013/0148503 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL T BROCKMAN whose telephone number is (571)270-5664. The examiner can normally be reached Monday-Thursday 6:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3100. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGEL T BROCKMAN/Examiner, Art Unit 2463